Case 3:18-cv-00509-RS Document 43-12 Filed 05/13/19 Page 1 of 3




              EXHIBIT 12
    Case 3:18-cv-00509-RS Document 43-12 Filed 05/13/19 Page 2 of 3




January 13, 2017

Samuel J. Smith, Esq.
SJS Counsel, APC
5757 Wilshire Boulevard
Penthouse 20
Los Angeles, CA 90036

       RE: Elektra Printz Gorski IP Issues

Dear Mr. Smith,

I am in-house counsel for Redbubble, and your recent correspondence was forwarded
to me for a response. Thank you for contacting Redbubble, and I would like to stress
that Redbubble understands and appreciates your desire to protect the rights of Ms.
Elektra Printz Gorski. It is Redbubble’s policy and practice to respect the rights of others
and to provide reasonable assistance in this regard.

In case you are not already aware, it may be helpful if I first explain the nature of
Redbubble’s business. Redbubble is the host of an online marketplace, much like eBay
or the Amazon Marketplace, which consists of independent artists who take sole
responsibility for the designs they upload to their profiles. Redbubble does not itself
manufacture, sell or distribute the products associated with such user-generated
content. Under the Redbubble user agreement and its published policies, it is the
responsibility of such users to ensure that they have the applicable rights to sell content
they upload to the marketplace. Redbubble therefore cannot comply with your request
that it cease and desist and deliver any goods that you believe violate your client’s
rights, because Redbubble has never itself sold such goods, nor does it maintain any
stock or inventory on behalf of the sellers.

To be clear, Redbubble has no interest in hosting any material that infringes the rights of
others. Regarding your request to remove any references to your client’s mark, please
note that we could not find any user uploads bearing the “LETTUCE TURNIP THE BEET”
trademark, including the example provided. This could be due to the fact that your
client has requested that Redbubble screen the marketplace daily for any users who
may have uploaded content containing her marks. Redbubble did so even though this
activity exceeds its legal obligations. As explained to your client, because of the high
volume and diversity of uploads every day, Redbubble is unable to screen content prior
to upload. So, despite our screening efforts, all uploaded content will exist on the
platform for a short period of time before being removed. Your client may have seen a
    Case 3:18-cv-00509-RS Document 43-12 Filed 05/13/19 Page 3 of 3




design that was uploaded after a screen, but was subsequently removed in the
following scheduled screen the next day.


I hope this explains why your client may have seen the content in question, but we were
unable to locate it. Please do not hesitate to contact me if there is anything further I
can do to assist your client or if you would like to discuss this matter by phone.

Best Regards,


James Toy
Assistant General Counsel, Redbubble




                                           2
